 CHOTIN TRANSPORTATION, INC.,Chotin Transportation,Inc., and Marine Officers As-sociation,Local 54,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof American,Ind., Petitioner.Case 15-RC-4728May 11, 1973DECISION OF REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONBY CHAIRMAN MILLERAND MEMBERSKENNEDYAND PENELLOOn March 14, 1972, the Regional Director for Re-gion 15 of the National Labor Relations Board issueda Supplemental Decision and Direction of SecondElection in the above-entitled proceeding, in which heoverruled the Intervenor's I objections to the conductof the mail ballot election herein,' sustained thePetitioner's objections to conduct affecting the elec-tion results, set aside the election, and directed a re-run.Thereafter, pursuant to the National LaborRelations Board Rules and Regulations,Series 8, asamended, the Employer and Intervenor filed timelyrequests for review of the Regional Director's Supple-mental Decision. The Employer filed opposition tothe Intervenor's request for review.On June 19, 1972, the Board by telegraphic ordergranted the Employer's request for review and deniedthe Intervenor's requestfor review. On the same day,the Regional Director denied a motion filed on April14 by the Employer to dismiss the petition on theground that the showing of interest in support of thepeititon was obtained by supervisors and was there-fore tainted. On June 30 the Employer filed a requestfor review of the Regional Director's denial of motionto dismiss petition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues on review,3 and makesthe following findings:The Petitioner's objectionsrelateto the Employer'srefusal to permit nonemployee organizers of the Peti-1 Inland Boatmen'sUnion of the Seafarers'International Unionof NorthAmerica,Atlantic,Gulf, Lakes and Inland WaterwaysDivison.2The tallyof ballots therefor showed thatof approximately 79 eligiblevoters, 14 cast ballots for the Petitioner,Icast a ballot for the Intervenor,41 cast ballots against the participatinglabororganizations, and 5 cast chal-lenged ballots.The challenges were insufficient in number to affect theresults.3 The Employer's request for review of the RegionalDirector'smotion todismiss petition isherebydenied as it raises no substantial issues warrantingreview.525tioner to board its vessels for the purpose of solicitingemployees and otherwise communicating with themconcerning organizational matters.The Employer, which has a central office in BatonRouge, Louisiana, operates 12 towboats and a tug,transporting petroleum and bulk cargo in barges be-tween the several States along the inland waterwaysof the United States, the Gulf of Mexico, and theAtlantic Coast.The unit hereinbefore found appropriate consists ofall nonsupervisory employees engaged in operatingthe Employer's boats. The approximately 79 eligiblevoters reside in six States. The employees are dividiedinto three crews: two being on duty at all times, whileone is off. Although the Employer attempts to sched-ule work so that each crew is on duty for two tripslasting 20-25 days each and then has an off-duty peri-od, in practice employees may make several tripswithout any off-duty time.The petition herein was filed on September 3, 1971,and the Regional Director issued his Decision andDirection of Election on October 28. The Employersubmitted anExcelsiorlist of the names and addressesof employees in the unit as of October 15. The partiesmet on November 8 and agreed on a mail ballot elec-tion. The ballots were to be mailed on November 23and the deadline for their return was December 14.Because of the work schedules of the employees,most of the ballots were mailed to employees in careof the vessel on which they were working at the time.Only 29 ballots were mailed to the home addresses ofemployees.The Petitioner's organizers stated that after receiptof theExcelsiorlist, through November 24, they wereable to contact eight voters in person and six byphone.By letter dated November 18, received by the Em-ployer on November 22, the day before the ballotswere to be mailed, the Petitioner requested permissionfor its authorized agents to board the Employer's ves-sels at opportune times for the purpose of discussingthe election issues with eligible voters. The Petitioneralso requested a schedule of crew changes and a listof the addresses used by the vessels for mail pickups.The Employer replied by letter dated November 23,denying the requests on the grounds that to allow thePetitioner's agents on board the vessels during theperiod when eligible voters would be receiving theirmail ballots would facilitate violations of the votinginstructions to the voters 4 and of the rule against4These instructions read,in pertinentpart,as follows-FROM THE TIME YOU OPEN THE ENVELOPE CONTAININGTHE BALLOT, YOU SHOULD CONSIDER YOURSELF IN THESAME POSITION AS THOUGH IN A VOTING BOOTH IN AMANUALLY CONDUCTED ELECTION. YOU SHOULD THERE-FORE FOLLOW THE INSTRUCTIONS BELOW AND DROPContinued203 NLRB No. 73 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDmassed assembly speeches.The Employeralso ques-tioned the good faith of the request for access at thattime in view of the fact that more than 60 days hadpassed since the petition was filed.The Employer contends that the Petitioner's re-quest for access was untimely because granting accessafter the Board had mailed the ballots to the employ-ees would violate the Board's instructions to votersthat they were to mail the ballots before discussingthem with anyone.We find merit in this contention.Contrary to the Regional Director, we find that theEmployer's denial of the Petitioner's request for ac-cess to the vessel to discuss campaign issuesdid not,in the circumstancesof thiscase,constitute groundsfor setting aside the election.As stated above, thePetitioner's request for access was received by theEmployer I day before the ballots were to be mailedto the eligible voters.The logistics involved in grant-ing the request would have put the Petitioner's repre-sentatives aboard the vessels at or about the sametime that the employees were receiving their mail bal-lots. It follows,therefore,that to have granted thePetitioner access to employees on the boats for thepurpose of campaigning among them would inevita-YOUR BALLOT IN THE UNITED STATES MAIL BEFORE DIS-CUSSING IT WITH ANYONE.bly have created conflicts with the Board's instruc-tions that voters refrain from discussion about theelection whilethe mail ballots were in theirposses-sion.We find, for this reason, without reaching othercontentionsof the Employer, that the Petitioner's re-quest was untimely, and we therefore overrule theobjections.'Accordingly, as the objections have been overruledand as the tally of ballots herein shows that a majorityof the voters casting valid ballots voted against theparticipating labor organizations, we shall certify theresults of the election.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballots have been cast against the participating labororganizations(Marine Officers Association, Local 54,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Ind., and In-land Boatmen'sUnion of the Seafarers' InternationalUnion of North America, Atlantic, Gulf, Lakes andInland Waterways Division), and that neither of saidlabororganizationsis the exclusive representative ofall the employees in the unit herein involved withinthemeaningof Section 9(a) of the National LaborRelationsAct, as amended.5Cf.The InterlakeSteamshipCo., a Division of Pickands Mather & Co, 174NLRB 308. In that case the request for access was made shortly after thefiling of the petition,and about 4 months before the date of the first election.